IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40430
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAY MARTIN,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:99-CR-140-1
                         - - - - - - - - - -
                           January 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Thomas J. Burbank, court-appointed counsel for Ray Martin,

has filed a motion to withdraw and a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Martin has received a copy

of counsel’s motion and brief, but has not filed a response.     Our

independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, and the APPEAL IS DISMISSED.      See 5th Cir.

R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.